                                                


                                                        


Exhibit 10.10


December 23, 2016


Joseph M. Crabb
14624 N. Scottsdale Rd., Suite 300
Scottsdale, AZ 85254


Re: Incentive Compensation


Dear Joe:


In recognition of your continuing key role at Nuverra Environmental Solutions,
Inc. (the “Company”), you shall be entitled to receive incentive compensation
(“Incentive Compensation”) for the period starting on October 1, 2016 and ending
on December 31, 2017 (the “IC Period”) in accordance with the terms and
conditions set forth in this letter agreement (this “Agreement”). Capitalized
terms used herein without definition shall have the definitions ascribed to them
in the employment agreement between you and the Company dated February 5, 2016
(the “Employment Agreement”).


1.
Incentive Compensation. You shall be entitled to receive Incentive Compensation,
payable on the schedule set forth below, subject to your continued employment
through each payment date (except as set forth in Section 4 of this Agreement)
and certain exceptions as provided in Section 3 of this Agreement. The amount of
the Incentive Compensation you receive will be determined based on the Company’s
monthly performance (“Company Performance”), which shall consist of two metrics
(the “Performance Metrics”): (a) the Company’s EBITDA, which shall be weighted
at 80%, and (b) the Company’s Total Recordable Incident Rate (“TRIR”), which
shall be weighted at 20%. The specific threshold, target, and maximum goals for
each of the Performance Metrics are set forth on Exhibit A. The Company’ EBITDA
and TRIR shall be determined, respectively, by the Company’s principal
accounting officer and health and safety executive as soon as practicable after
the end of each calendar month during the IC Period. For Company Performance at
the target level, you will be entitled to receive Incentive Compensation for the
entire IC period equal to $600,000 (“Target IC”). For Company Performance above
or below the target level, your Incentive Compensation will be determined by
application of linear interpolation; provided, however, that your Incentive
Compensation will never exceed 150% of Target IC (or $900,000 for the entire IC
period) and you will not receive any Incentive Compensation if Company
Performance does not exceed the threshold level. You and the Company agree that
the Company will pay you $46,530 of Incentive Compensation based on the
attainment of Performance Metrics in the month of October 2016.

Payment of the Incentive Compensation is separate from, and in addition to, your
regular salary and benefits and therefore, this Agreement is not subject to the
terms and conditions contained in the Employment Agreement.
2.
Payment Schedule. The Incentive Compensation will be paid to you monthly. The
payment of the Incentive Compensation based on Company Performance in the month
of October 2016 will be made as soon as administratively practicable after the
execution of this Agreement. The remaining monthly payments will be made as soon
as administratively practicable following the final determination by the
Company’s principal accounting officer and health and safety executive of the
Performance Metrics for the preceding month. The payments hereunder shall not be
taken into account for purposes of any other compensation or benefit program of
the Company.

3.
Forfeiture. Notwithstanding anything herein or in any other agreement to the
contrary, if prior to the end of the IC Period you voluntarily terminate your
employment with the Company, other than for Good Reason, or





1

--------------------------------------------------------------------------------

                                                


                                                        


your employment is terminated by the Company for Cause, you agree that you shall
forfeit all of your rights to payment of any Incentive Compensation not
previously paid to you.
4.
Nonforfeiture. If your employment with the Company is terminated without Cause,
by you for Good Reason, or by reason of your Disability or death, you shall
remain eligible to receive payments of Incentive Compensation for the IC Period,
subject to Section 5 of this Agreement.

5.
Release of Claims. Your right to receive payments of Incentive Compensation
following your termination of employment by the Company without Cause or by you
with Good Reason shall be contingent on your executing and not revoking a
Release in the form set forth on Exhibit A to your Employment Agreement and your
compliance with your obligations pursuant to Sections 13 and 14 of the
Employment Agreement.

6.
409A. The payments and benefits under this Agreement are intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from Section 409A.

7.
Assignment. You may not assign your rights under this Agreement except upon your
death. The Company may assign its obligations hereunder to any successor
(including any acquirer of substantially all of the assets of the Company).

8.
Entire Agreement. This Agreement sets forth the entire understanding of the
Company and you regarding the subject matter hereof and supersedes all prior
agreements, understandings and inducements, whether express or implied, oral or
written; provided, however, this Agreement does not impact, alter, modify, amend
or otherwise supersede any of the rights or obligations of either party under
any employment or employment-related agreement or arrangement, or any existing
severance agreements in place between you and the Company, including the
Employment Agreement. No modification or amendment of this Agreement shall be
effective without a prior written agreement signed by you and the Company.

9.
Notices. All notices, approvals and other communications required or permitted
to be given under this Agreement shall be in writing and shall be validly served
or given if delivered in person, electronically (with read receipt
acknowledgment), mailed by first class mail (registered or certified, return
receipt requested), or overnight air courier with proof of delivery (i) if to
the Company, at its principal corporate offices addressed to the attention of
the Chief Executive Officer, and (ii) if to you, at your home address as such
address may appear on the records of the Company, or to such other address as
such party may hereafter specify in written notice to the other party.

10.
Confidentiality. You hereby agree, to the maximum extent permitted by law, to,
and to cause your affiliates and representatives to, keep strictly confidential
the existence and the terms of this Agreement; provided, however, that (i) you
may disclose the terms of this Agreement to your financial or legal advisers who
reasonably need to have access to such information to provide services to you,
provided that you have made such advisors aware of the confidential nature of
such information prior to disclosure and that such advisors are bound by an
equivalent obligation of confidentiality, and (ii) you may disclose the terms of
this Agreement if required to do so by any applicable legal requirement so long
as reasonable prior notice of such required disclosure is given to the Company.

11.
Governing Law; WAIVER OF JURY TRIAL. To the maximum extent permitted by law,
this Agreement is governed by and to be construed in accordance with the laws of
the State of Arizona, without regard to conflicts of laws principles thereof.
The parties to this Agreement each hereby irrevocably submits to the
non-exclusive jurisdiction of Arizona or federal court sitting in Maricopa
County, Arizona in any action or proceeding arising out of or relating to this
Agreement, and all such parties hereby irrevocably agree that all claims in
respect of





2

--------------------------------------------------------------------------------

                                                


                                                        


such action or proceeding may be heard and determined in an Arizona state or
federal court and hereby irrevocably waive, to the fullest extent that they may
legally do so, the defense of an inconvenient forum to the maintenance of such
action or proceeding. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.
12.
Tax. Amounts payable under this Agreement shall be subject to withholding for
federal, state, local or foreign taxes (including, but not limited to, any
social security contributions) as shall be required to be withheld pursuant to
any applicable law or regulation.

13.
Waiver. Failure by either party to exercise, or any delay in exercising, any
right or remedy provided under this Agreement or by law shall not constitute a
waiver of that or any other right or remedy, nor shall it prevent or restrict
any further exercise of that or any other right or remedy.

14.
Severability. In case any provision in this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

15.
Counterpart Originals. This Agreement may be executed in two or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement electronically (including
portable document format (pdf.)) or by facsimile shall be as effective as
delivery of a manually executed counterpart of this Agreement.



To accept this Agreement, please sign where indicated below.






3

--------------------------------------------------------------------------------

                                                


                                                        




Sincerely


Nuverra Environmental Solutions, Inc.


/s/ Mark D. Johnsrud
By: Mark D. Johnsrud
Title: CEO


ACCEPTED AND AGREED AS OF THE DATE BELOW:






/s/ Joseph M. Crabb




Date: December 23, 2016


















4

--------------------------------------------------------------------------------

                                                


                                                        


Exhibit A


EBITDA Target Calculation
Month
Cumulative EBITDA Forecast (From B-Plan)
Threshold Requirement (50% of EBITDA)
Lower Band Requirement (75% of EBITDA)
Target Requirement (100% of EBITDA)
Higher Band Requirement (125% of EBITDA)
Maximum Requirement (150% of EBITDA)
Oct -16
6,038


3,019


4,528


6,038


7,547


9,057


Nov - 16
6,443


3,222


4,833


6,443


8,054


9,665


Dec - 16
6,848


3,424


5,136


6,848


8,560


10,273


Jan - 17
763


381


572


763


953


1,144


Feb - 17
1,513


757


1,135


1,513


1,891


2,270


Mar - 17
2,720


1,360


2,040


2,720


3,400


4,080


Apr - 17
4,036


2,018


3,027


4,036


5,045


6,054


May - 17
5,536


2,768


4,152


5,336


6,920


8,305


Jun - 17
7,175


3,587


5,381


7,175


8,968


10,762


Jul - 17
8,609


4,304


6,457


8,609


10,761


12,913


Aug - 17
10,601


5,301


7,951


10,601


13,252


15,902


Sep - 17
12,711


6,355


9,533


12,711


15,889


19,066


Oct - 17
15,033


7,517


11,275


15,033


18,792


22,550


Nov - 17
17,542


8,771


13,156


17,542


21,927


26,313


Dec - 17
20,293


10,146


15,219


20,293


25,366


30,439





TRIR Target Calculation
Month
YTD TRIR Threshold Requirement (50%)
YTD TRIR Lower Band Requirement (75%)
YTD TRIR Target Requirement (100%)
YTD TRIR Higher Band Requirement (125%)
YTD TRIR Maximum Requirement (150%)
Oct -16
3.12


2.08


1.56


1.25


1.04


Nov - 16
3.12


2.08


1.56


1.25


1.04


Dec - 16
3.12


2.08


1.56


1.25


1.04


Jan - 17
2.99


1.996


1.50


1.20


1.00


Feb - 17
2.99


1.996


1.50


1.20


1.00


Mar - 17
2.99


1.996


1.50


1.20


1.00


Apr - 17
2.99


1.996


1.50


1.20


1.00


May - 17
2.99


1.996


1.50


1.20


1.00


Jun - 17
2.99


1.996


1.50


1.20


1.00


Jul - 17
2.99


1.996


1.50


1.20


1.00


Aug - 17
2.99


1.996


1.50


1.20


1.00


Sep - 17
2.99


1.996


1.50


1.20


1.00


Oct - 17
2.99


1.996


1.50


1.20


1.00


Nov - 17
2.99


1.996


1.50


1.20


1.00


Dec - 17
2.99


1.996


1.50


1.20


1.00









5